Appleton, J.
On the 12th of December, 1836, Abraham Nash conveyed to Holmes Nash, under whom the defendant derives his title, the premises in dispute. The deed is sought *587to be set aside on the ground of mental imbecility in the grantor at the time of the conveyance.
“ A person being of weak understanding, is not, of itself, any objection in law to his disposing of his estates, if he be legally compos mentis; whether wise or unwise, he is the disposer of his own property; and his will stands as reason for his actions. Neither courts of law nor equity examine into the wisdom or prudence of men in disposing of their estates. The rules of judging of insanity are the same in courts of equity as in courts of law.” Shelford on the law of Lunatics and Idiots, 267.
In Jackson v. King, 3 Cow. 207, the facts very much resembled those in the case at bar. In that case it was held that to affect a deed at common law, an entire loss of the understanding must be shown, but that weakness of intellect is a fact to be weighed in determining whether the conveyance was fraudulent or not.
It was held, in Beals v. See, 10 Barr. 56, that an executed contract for the purchase of goods, before the day from which the inquest finds the vendee to have been non compos, cannot be avoided by proof of insanity at the time of the purchase, unless there has been a fraud committed on him by the vendor, or he had knowledge of his condition.
The intellectual capacity of the grantor and the circumstances attending the conveyance were submitted to the decision of the jury, with instructions to which no exceptions have been taken. There was conflicting evidence before them, the force and effect of which was for their consideration. The Court might have come to a different conclusion as to the weight of evidence. To set aside a verdict for such a cause merely, would be to withdraw the final determination of facts from the jury and transfer that duty to the Court.
The jury have settled the facts in the case, and no sufficient reason is perceived for disturbing their decision.
Motion overruled. — Judgment on the verdict.
Tenney, C. J., and Hathaway, May, and Goodenow, J. J., concurred.